Citation Nr: 0518817	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial rating for a sleep 
disability, secondary to service-connected status post 
cervical discectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1989 to May 1992 and from August 1999 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
service connection for a sleep disability, secondary to his 
service-connected status post cervical discectomy.  The RO 
assigned a 10 percent rating for the veteran's sleep 
disability.

The Board notes that the veteran withdrew his request for a 
Board hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected sleep disability is 
manifested by mild social an industrial impairment, without 
such symptoms as anxiety, suspiciousness, panic attacks  
(weekly or less often), chronic sleep impairment, and mild  
memory loss (such as forgetting names, directions, or recent  
events).


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected sleep disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 
3.321(b)(1), 4.130, Diagnostic Code 9435 (2004).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  Here, 
an April 2002 notice letter related to the underlying service 
connection claim informed the veteran of the types of 
evidence necessary to substantiate his appeal.  The division 
of responsibilities between VA and a claimant in developing a 
claim was also discussed.  Based on the above, the Board 
concludes that notice as to the underlying service connection 
claim obviates the need for additional notice as to the 
"downstream issue" increased rating claims.  

To comply with the aforementioned VCAA requirements, the RO 
satisfied the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2002, the RO 
informed the veteran of the evidence necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2002 letter informed the 
veteran that VA would make reasonable efforts to obtain such 
evidence as medical records, employment records or records 
from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2002 letter requested the veteran provide 
medical evidence showing past and current treatment since his 
discharge from military service for his sleep disability.  VA 
requested the veteran provide the names of the people, 
agencies or companies who had relevant records, the 
corresponding addresses, approximate time frames and the 
conditions for which he was treated.  The letter also 
requested the veteran fill out the VA Forms 21-4142 to 
authorize VA to obtain the aforementioned records on his 
behalf.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his sleep disability.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
condition, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran filed his original claim for service connection 
for a sleep disability, secondary to his service-connected 
status post discectomy, in August 2001.  The RO granted a 10 
percent disability evaluation in January 2003.  The veteran 
filed a timely notice of disagreement in April 2003 and 
subsequently perfected his appeal in March 2004.

The Board notes that the veteran withdrew his request for a 
Board hearing.

The veteran submitted to a VA mental disorders examination in 
January 2003.  In the historical background portion of the 
examination, the examiner noted that as of January 2003, the 
veteran was employed as a fabric worker at Fort Leonard Wood.  
The veteran stated that he had missed four to five days of 
work intermittently due to neck pain with radiation down his 
arms, although more prominent in his right arm.  The veteran 
stated that he was from a large family, to include six 
sisters.  He stated that his family was very close, but upon 
questioning, the veteran was unable to provide any 
information regarding his sisters.  The examiner noted that 
during the veteran's time in service, during a training 
exercise, a large cohort had jumped on the veteran's chest 
and herniated his cervical disk at C5-6 and C6-7.  The 
veteran had surgery in March 2001 to correct this condition.  
A bone graft and supporting metal fixation were inserted into 
his cervical spine, but the surgery was unsuccessful with 
regard to the bone graft.  The veteran was honorably 
discharged in August 2001 as he was unable to perform his 
duties.

The veteran's main complaint at the examination was multiple 
awakenings at night due to recurrent neck pain.  The veteran 
stated that he woke up approximately every two hours.  When 
questioned, the veteran stated that he had missed five to six 
days of work due to his sleep disability over the previous 
six months, although none were consecutive.  Subsequent 
consultation for his cervical spine injury dictated that he 
was not a candidate for further reconstructive surgery 
without risk of spinal compression.  Although the veteran 
stated that he was unable to play sports, he stated that he 
was able to care for his two small children.  

The veteran stated that on occasion he suffered half-hour 
fixations on death, with a fear of dying and specific 
obsessive thoughts.  He then stated that these thoughts went 
away spontaneously and did not bother him repeatedly.

The veteran's mental status examination revealed a young man 
who was alert, cooperative and related openly to the examiner 
with good eye contact.  He affect was neutral and he did not 
show much range of affect.  His mood was congruent and on a 
scale of zero to ten, with ten being the best mood possible, 
he rated himself as a five.  His flow of thought was linear, 
with no tangentiality or circumstantiality.  He demonstrated 
no impairment of thought process or communication and denied 
any suicidal and homicidal ideation, intent or plan.  He 
showed no inappropriate behavior during the examination.  He 
was able to maintain the minimum personal hygiene and basic 
activities of daily living.

The veteran was oriented to person, place and time; although 
he claimed to have severe short-term memory loss and stated 
that he had to keep a notepad.  The examiner noted that the 
veteran showed no long-term or short-term memory loss in 
terms of his illness.  He had no obsessive or ritualistic 
behavior that would interfere with his routine activities, 
other than the occasional 30 minutes of obsessive thoughts 
about dying.  He stated that these events occurred 
approximately once ever two to three months.  He denied panic 
attacks and none were seen throughout the interview.

The examiner stated that the impact of his psychiatric 
disorder on the veteran's ability to manage his financial 
affairs was nonexistent, and there was no need for a social 
work assessment.  The examiner noted the following multiaxial 
assessment:

	Axis I:		Sleep disorder due to cervical pain, 
insomnia-type
	Axis II:	None
	Axis III:	Hyperlipidemia, status post cervical spine 
surgery
	Axis IV:	Financial; primary support
	Axis V:	Global assessment of functioning was 73

The examiner concluded that the veteran met the criteria for 
a sleep disorder due to a general medical condition, in this 
instance cervical spine disease, insomnia-type.  However, the 
veteran was able to maintain a high degree of psychosocial 
and work functioning in spite of this psychiatric illness.

On the VA Form 9, the veteran stated that he felt he was 
entitled to a 30 percent disability rating.  He stated that 
he missed 12 to 16 hours of work weekly, was unable to 
perform well at work due to memory problems and was unable to 
follow complex instructions.

Analysis

Pertinent Law and Regulations

The January 2003 rating decision on appeal granted service 
connection for a sleep disorder and assigned an initial 
disability rating of 10 percent.  Where as in this case an 
award of service connection for a disability has been granted 
and the assignment of an initial rating for that disability 
is disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2004).

Because the service-connected sleep disability has been rated 
10 percent disabling throughout the appeal period, the Board 
will address whether there is any basis to assign a rating 
greater than 10 percent for any portion of the appeal period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9435 (2004), mood 
disorder will be evaluated in accordance with the General 
Rating Formula for Mental Disorders.  Under that formula, a 
10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Discussion

The veteran contends that his sleep disorder is more severely 
disabling than currently evaluated; thereby warranting a 
higher rating.

In evaluating the veteran's service-connected mood disorder, 
the Board finds that his current symptomatology more nearly 
approximates the criteria for a 10 percent rating.  While the 
medical evidence indicates that he experiences some short-
term memory loss and has missed several days of work, the 
body of the evidence does not demonstrate the veteran suffers 
from depressed mood, anxiety, suspiciousness or panic 
attacks.  The degree of impairment attributable to the 
veteran's social adaptability and interactions with others, 
and to his ability to maintain employment and perform job 
duties in a reliable, flexible and efficient manner, was 
described as mild on the January 2003 psychiatric 
examination, based on the veteran's GAF score of 73.

With regard to the statement made by the veteran in 
conjunction with his VA Form 9, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician.  Therefore, as a layperson 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v.Derwinski, 
2 Vet. App. 492 (1992).

In light of the above, a 30 percent evaluation or higher 
under the new criteria or old criteria is not warranted.  The 
Board finds no evidence which would award a finding that the 
veteran's sleep disability is considerably, severely or 
totally disabling.  Accordingly, the preponderance of the 
evidence is found to be against a claim for an increased 
evaluation.

ORDER


Entitlement to an increased initial evaluation for a sleep 
disability, currently evaluated as 10 percent disabling, is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


